Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-20 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to systems and methods provide for configuring, by a first wireless station using radio resource control (RRC), a plurality of Fifth Generation (5G) wireless stations associated with 5G secondary cell groups (SCGs), wherein the first wireless station is associated with a first anchor cell for the SCGs; determining, by the wireless station, that a dual connectivity (DC) user equipment (UE) device has a wireless connection to a first 5G wireless station via a first 5G cell, wherein a second 5G SCG is associated with a second one of the 5G wireless stations and the DC-UE device is located in an area associated with the first anchor cell and in an area associated with a second anchor cell; and switching, using a media access control (MAC) control element (CE) of the DC-UE device, the wireless connection from the first 5G cell to the second 5G cell.
Prior arts were found for the independent claims as follows:
Chih-Hsiang Wu (US 2018/0213589 A1)
Yu-Ting Yu et al. (US 2019/0254100 A1)

	Yu discloses improved methods, systems, devices, or apparatuses that support secondary cell group (SCG) failure handling.
Applicant uniquely claimed the below distinct features in independent claims 1, 8 and 15 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 1:
 	A method, comprising: 
configuring, by a first wireless station using radio resource control (RRC), a plurality of Fifth Generation (5G) wireless stations associated with 5G secondary cell groups (SCGs), wherein the first wireless station is associated with a first anchor master cell group (MCG) for the SCGs; 
determining, by the first wireless station, that a multi-radio dual connectivity (MR-DC) user equipment (UE) device has a wireless connection to a first 5G wireless station via a first 5G SCG, wherein a second 5G SCG is associated with a second one of the 5G wireless stations and the MR-DC UE device is located in an area associated with the first anchor MCG and in an area associated with a second anchor MCG; 
switching, using a media access control (MAC) control element (CE) of the MR-DC UE device, the wireless connection from the first 5G SCG to the second 5G SCG; and 
transitioning, by the first wireless station, the first 5G SCG and the second 5G SCG from the first anchor MCG to the second anchor MCG. 	
Claim 8:
 	A system, comprising: 
a first wireless station configured to: 

determine that a multi-radio dual connectivity (MR-DC) user equipment (UE) device has a wireless connection to a first 5G wireless station via a first 5G SCG, wherein a second 5G SCG is associated with a second one of the 5G wireless stations and MR-DC UE device is located in an area associated with the first anchor MCG and in an area associated with a second anchor MCG; 
switch, using a media access control (MAC) control element (CE) of the MR-DC UE device, the wireless connection from the first 5G SCG to the second 5G SCG; and 
transition the first 5G SCG and the second 5G SCG from the first anchor MCG to the second anchor MCG.
	Claim 15:
 	A non-transitory computer-readable medium for storing instructions which, when executed by at least one processor associated with a first wireless station, cause the at least one processor to: 
configure, using radio resource control (RRC), a plurality of Fifth Generation (5G) wireless stations associated with 5G secondary cell groups (SCGs), wherein the first wireless station is associated with a first anchor master cell group (MCG) for the SCGs; 
determine that a multi-radio dual connectivity (MR-DC) user equipment (UE) device has a wireless connection to a first 5G wireless station via a first 5G SCG, wherein a second 5G SCG is associated with a second one of the 5G wireless stations and is located in an area of the first anchor MCG and in an area of a second anchor MCG associated with a second wireless station; 
switch, using a media access control (MAC) control element (CE) of the MR-DC UE device, the wireless connection from the first 5G SCG to the second 5G SCG; and 

	
These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on Monday - Friday - 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/WILL W LIN/Primary Examiner, Art Unit 2412